 

Exhibit 10.1

 

Execution Version

 



 

Elizabethtown Gas Company

 

$50,000,000 4.02% First Mortgage Bonds, Series 2018A-1, due December 20, 2028

$55,000,000 4.22% First Mortgage Bonds, Series 2018A-2, due December 20, 2033

$150,000,000 4.29% First Mortgage Bonds, Series 2018A-3, due December 20, 2038

$200,000,000 4.37% First Mortgage Bonds, Series 2018A-4, due December 20, 2048

$75,000,000 4.52% First Mortgage Bonds, Series 2018A-5, due December 20, 2058

 



 

 

Bond Purchase Agreement



 



Dated as of December 20, 2018

 



 



 

 





  Table of Contents         Section Heading Page       Section 1. Authorization
of Notes 1       Section 1.1. Authorization of Notes 1       Section 2. Sale and
Purchase of Notes 2       Section 3. Closing 2       Section 4. Conditions to
the Closing 3       Section 4.1. Representations and Warranties of the Company 3
Section 4.2. Performance; No Default 3 Section 4.3. Compliance Certificates 3
Section 4.4. Opinions of Counsel 4 Section 4.5. Purchase Permitted by Applicable
Law, Etc 4 Section 4.6. Sale of Notes 4 Section 4.7. Payment of Special Counsel
Fees 4 Section 4.8. Private Placement Number 4 Section 4.9. Changes in Corporate
Structure 4 Section 4.10. Funding Instructions 5 Section 4.11. UCC Financing
Statements and the Supplement 5 Section 4.12. Title Policy 5 Section 4.13.
Proceedings and Documents 5       Section 5. Representations and Warranties of
the Company 6       Section 5.1. Organization; Power and Authority 6
Section 5.2. Authorization, Etc 6 Section 5.3. Disclosure 6 Section 5.4
Subsidiaries 6 Section 5.5. Financial Statements; Material Liabilities 6
Section 5.6. Compliance with Laws, Other Instruments, Etc 7 Section 5.7.
Governmental Authorizations, Etc 7 Section 5.8. Litigation; Observance of
Statutes and Orders 7 Section 5.9. Taxes 7 Section 5.10. Title to Property;
Leases 8 Section 5.11. Licenses, Permits, Etc 8 Section 5.12. Compliance with
ERISA 8 Section 5.13. Private Offering by the Company 9 Section 5.14. Use of
Proceeds; Margin Regulations 9 Section 5.15.   Existing Indebtedness 10
Section 5.16. Foreign Assets Control Regulations, Etc 10 Section 5.17. Status
under Certain Statutes 11 Section 5.18. Environmental Matters 11



-i-

 



Section 5.19. Lien of Indenture 12 Section 5.20. Filings under Indenture 12
Section 5.21. Status of Certain Material Agreements 12       Section 6.
Representations of the Purchasers 12       Section 6.1. Purchase for Investment
12 Section 6.2. Source of Funds 13 Section 6.3. Purchaser Status; Experience 14
Section 6.4. Access to Information 14       Section 7. Information as to Company
15       Section 7.1. Financial and Business Information 15 Section 7.2.
Officer’s Certificate 17 Section 7.3. Visitation 18       Section 8. Payment and
Prepayment of the Notes 18       Section 8.1. Maturity 18 Section 8.2. Optional
Prepayments with Make-Whole Amount 18 Section 8.3. Allocation of Partial
Prepayments 19 Section 8.4. Maturity; Surrender, Etc 19 Section 8.5. Purchase of
Notes 19 Section 8.6. Make-Whole Amount for the Notes 19 Section 8.7. Change in
Control 21       Section 9. Affirmative Covenants 22       Section 9.1.
Compliance with Law 22 Section 9.2. Insurance 23 Section 9.3. Maintenance of
Properties 23 Section 9.4. Payment of Taxes 23 Section 9.5. Corporate Existence,
Etc 23 Section 9.6. Books and Records 23 Section 9.7. Compliance with Material
Agreements 24       Section 10. Negative Covenants 24       Section 10.1.
Transactions with Affiliates 24 Section 10.2.   Line of Business 24
Section 10.3. Terrorism Sanctions Regulations 24 Section 10.4. Non-US Investors
24       Section 11. Events of Default 25       Section 12. Remedies on Default,
Etc. 26       Section 12.1. Acceleration 26



-ii-

 



Section 12.2. Exercise of Remedies Under Indenture 27 Section 12.3. Other
Remedies 27 Section 12.4. Rescission 27 Section 12.5. No Waivers or Election of
Remedies, Expenses, Etc 28       Section 13. Payments on Notes 28      
Section 13.1. Home Office Payment 28       Section 14. Registration; Exchange;
Expenses, Etc 28       Section 14.1. Registration of Notes 28 Section 14.2.
Transaction Expenses 29 Section 14.3. Survival 29       Section 15. Survival of
Representations and Warranties; Entire Agreement 29       Section 16. Amendment
and Waiver 29       Section 16.1. Requirements 29 Section 16.2. Solicitation of
Holders of Notes 30 Section 16.3. Binding Effect, Etc 30 Section 16.4. Notes
Held by Company, Etc 31       Section 17. Notices 31       Section 18.
Indemnification 31       Section 19. Reproduction of Documents 32      
Section 20. Confidential Information 32       Section 21. Miscellaneous 33      
Section 21.1. Successors and Assigns 33 Section 21.2. Accounting Terms 33
Section 21.3.   Severability 33 Section 21.4. Construction, Etc 34 Section 21.5.
Counterparts 34 Section 21.6. Governing Law 34 Section 21.7. Jurisdiction and
Process; Waiver of Jury Trial 34 Section 21.8. Payments Due on Non-Business Days
35



-iii-

 

Schedule A — Information Relating to Purchasers Schedule B — Defined Terms
Schedule 4.11 — Collateral Filings Schedule 5.5 — Financial Statements Schedule
5.15(a) — Existing Indebtedness Schedule 5.15(b) — Liens not permitted by
Indenture Schedule 5.15(c) — Debt Instruments Exhibit A — Form of First
Supplemental Indenture Exhibit 4.4(a) — Form of Opinion of Special Counsel for
the Company Exhibit 10.4    —    U.S. Tax Compliance Certificate

-iv-

 

Elizabethtown Gas Company

1 South Jersey Plaza, Route 54

Folsom, New Jersey 08037

$50,000,000 4.02% First Mortgage Bonds, Series 2018A-1, due December 20, 2028

$55,000,000 4.22% First Mortgage Bonds, Series 2018A-2, due December 20, 2033

$150,000,000 4.29% First Mortgage Bonds, Series 2018A-3, due December 20, 2038

$200,000,000 4.37% First Mortgage Bonds, Series 2018A-4, due December 20, 2048

$75,000,000 4.52% First Mortgage Bonds, Series 2018A-5, due December 20, 2058

December 20, 2018

To Each of the Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

Elizabethtown Gas Company, a corporation organized and subsisting under the laws
of the State of New Jersey (the “Company”), agrees with each of the purchasers
whose names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:

Section 1.            Authorization of Bonds.

Section 1.1. Authorization of Bonds The Company has authorized and will create a
series of its first mortgage bonds in an aggregate principal amount of
$530,000,000 (the “Series 2018A Bonds”) to be issued in five Tranches as
follows: (a) 4.02% First Mortgage Bonds, Series 2018A-1, due December 20, 2028
in the aggregate principal amount of $50,000,000 (the “Series 2018A-1 Bonds”);
(b) 4.22% First Mortgage Bonds, Series 2018A-2, due December 20, 2033 in the
aggregate principal amount of $55,000,000 (the “Series 2018A-2 Bonds”); (c)
4.29% First Mortgage Bonds, Series 2018A-3, due December 20, 2038 in the
aggregate principal amount of $150,000,000 (the “Series 2018A-3 Bonds”); (d)
4.37% First Mortgage Bonds, Series 2018A-4, due December 20, 2048 in the
aggregate principal amount of $200,000,000 (the “Series 2018A-4 Bonds”); and (e)
4.52% First Mortgage Bonds, Series 2018A-5, due December 20, 2058 in the
aggregate principal amount of $75,000,000 (the “Series 2018A-5 Bonds” and
together with the Series 2018A-1 Bonds, the Series 2018A-2 Bonds, the Series
2018A-3 Bonds and the Series 2018A-4 Bonds, the “Bonds”). The Bonds will be
issued under and secured by that certain First Mortgage Indenture dated as of
July 2, 2018 (the “Original Indenture”), between the Company and Wilmington
Trust, National Association, as Trustee (the “Trustee”), as supplemented by that
certain First Supplemental Indenture dated as of December 20, 2018 (such First
Supplemental Indenture being referred to herein as the “First Supplement”),
which will be substantially in the form attached hereto as Exhibit A. The
Original Indenture as so amended and supplemented, and as further supplemented
and amended according to its terms, is herein called the “Indenture.” A copy of
the Original Indenture has been delivered to you. The Bonds shall be issuable in
fully registered form only. The Series 2018A-1 Bonds shall mature on December
20, 2028, shall bear interest at the rate of 4.02% per annum payable
semiannually, on June 20 and December 20 of each year and at maturity,
commencing on June 20, 2019, shall be subject to redemption as provided in the
Indenture or this Agreement, and shall be in the form established pursuant to
the Indenture. The Series 2018A-2 Bonds shall mature on December 20, 2033, shall
bear interest at the rate of 4.22% per annum payable semiannually, on June 20
and December 20 of each year and at maturity, commencing on June 20, 2019, shall
be subject to redemption as provided in the Indenture or this Agreement, and
shall be in the form established pursuant to the Indenture. The Series 2018A-3
Bonds shall mature on December 20, 2038, shall bear interest at the rate of
4.29% per annum payable semiannually, on June 20 and December 20 of each year
and at maturity, commencing on June 20, 2019, shall be subject to redemption as
provided in the Indenture or this Agreement, and shall be in the form
established pursuant to the Indenture. The Series 2018A-4 Bonds shall mature on
December 20, 2048, shall bear interest at the rate of 4.37% per annum payable
semiannually, on June 20 and December 20 of each year and at maturity,
commencing on June 20, 2019, shall be subject to redemption as provided in the
Indenture or this Agreement, and shall be in the form established pursuant to
the Indenture. The Series 2018A-5 Bonds shall mature on December 20, 2058, shall
bear interest at the rate of 4.52% per annum payable semiannually, on June 20
and December 20 of each year and at maturity, commencing on June 20, 2019, shall
be subject to redemption as provided in the Indenture or this Agreement, and
shall be in the form established pursuant to the Indenture. As permitted by the
Indenture, the Bonds originally issued to you thereunder shall be dated, and
bear interest from, the date of their original issue on the Closing Date.

 

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement. Terms used
herein but not defined herein shall have the meanings set forth in the
Indenture.

Section 2.            Sale and Purchase of Bonds.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing, Bonds in the principal amount(s) and in the Tranche(s) specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations, and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

Section 3.            Closing.

The sale and purchase of the Bonds to be purchased by each Purchaser thereof
shall occur at a closing on December 20, 2018 or on such other Business Day
thereafter on or prior to December 31, 2018 as may be agreed upon by the Company
and the Purchasers of the Bonds (the “Closing”), at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 at 9:00 a.m. Central
time. On the Closing Date, the Company will deliver to each Purchaser the Bonds
of each Tranche to be purchased by such Purchaser in the form of a single Bond
(or such greater number of Bonds in denominations of at least $100,000 as such
Purchaser may request) of such Tranche in the amount purchased, dated the
Closing Date and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to an account specified pursuant to Section 4.10 hereof. If, on the
Closing Date, the Company shall fail to tender such Bonds to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s reasonable
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

-2-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 4.            Conditions to the Closing.

Each Purchaser’s obligation to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Closing, of the following
conditions:

Section 4.1. Representations and Warranties of the Company. The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in each Financing
Agreement required to be performed or complied with by the Company prior to or
at the Closing, and after giving effect to the issue and sale of the Bonds (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Default or Event of Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates. The Company shall have performed and
complied with all agreements and conditions contained in the Indenture which are
required to be performed or complied with by the Company for the issuance of the
Bonds. In addition, on the date of the Closing the Company shall have delivered
the following certificates:

(a) Officer’s Certificates. The Company shall have delivered to such Purchaser
(i) an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Section 4 of this Agreement with respect to the Closing
have been fulfilled, (ii) copies of all certificates and opinions required to be
delivered to the Trustee under the Indenture in connection with the issuance of
the Bonds under the Indenture, in each case, dated the date of the Closing, and
(iii) copies of all certificates and opinions delivered to the Trustee under the
Indenture with respect to the execution and delivery of the First Supplement;
and

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Agreement and the Bonds.

-3-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance reasonably satisfactory to such Purchaser, dated the date of
the Closing (a) from Cozen O’Connor, counsel for the Company, and, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, covering such matters incident to
such transactions as such Purchaser may reasonably request. The Company hereby
directs its counsel to deliver such opinions and understands and agrees that
each Purchaser will and hereby is authorized to rely on such opinions to the
extent set forth therein.

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the Closing Date,
such Purchaser’s purchase of the Bonds shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Bonds. Contemporaneously with the Closing, the Company
shall sell to each Purchaser and each Purchaser shall purchase the Bonds to be
purchased by it at the Closing as specified in Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 14.2, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4(b) to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Tranche of the Bonds.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

-4-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company setting forth wire
instructions for payment of the purchase price of the Bonds, including (a) the
name and address of the transferee bank, (b) such transferee bank’s ABA number
and (c) the account name and number into which the purchase price for the Bonds
is to be deposited.

Section 4.11. Execution and Delivery of First Supplement; Filing and Recording
of UCC Financing Statements and the First Supplement. The First Supplement shall
have been duly executed and delivered by the Company and the Trustee. All UCC
Financing Statements, the Indenture, the First Supplement or other instruments
with respect thereto as may be necessary shall have been duly filed or recorded
(or, in the case of the First Supplement, duly submitted for recording) in such
manner and in such places as is reasonably satisfactory to the Purchasers (and
their special counsel) and the Company and as described in Schedule 4.11
(collectively, the “Collateral Filings”), and no other instruments shall be
required to be filed to establish and perfect the Lien of the Trustee upon the
Mortgaged Property created by the Indenture (including the First Supplement),
which can be perfected by filing the Indenture, the First Supplement or a UCC
Financing Statement under the UCC, and the Company shall have delivered
satisfactory evidence of such filings and recordings, except that the Company
shall deliver to the Purchasers (and their special counsel) evidence of the
recording of the First Supplement promptly after such recordings are made.

Section 4.12. Title Policy. On or prior to the date of the Closing, the Company
shall have delivered a standard American Land Title Association 2006 Form
mortgagee title policy issued by a title insurance company with an AM Best
rating of A or better (or a reasonably comparable rating from another
corporation providing similar ratings), naming the Trustee as the insured,
insuring that the Indenture constitutes a Lien on each tract and parcel of land
and improvements subject to the Lien of the Indenture having an assessed value
of at least $1,000,000, subject to no Lien thereon prior to the Lien of the
Indenture, except Permitted Liens and standard exceptions in an ALTA title
insurance policy, and including typical and applicable endorsements.

Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to each Purchaser and its special counsel, and each Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request. Each Purchaser that so requests shall have
received a copy of the Indenture (together with all amendments and supplements
thereto), certified by the Company as of the date of the Closing, exclusive of
property exhibits, recording information and the like.

-5-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 5.            Representations and Warranties of the Company.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized and validly existing under the State of New Jersey and is in good
standing under the laws of the State of New Jersey, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver each Financing Agreement (and,
in the case of the Indenture, had the corporate power and authority to execute
and deliver the Indenture at the time of execution and delivery thereof) and to
perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. Each Financing Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
each Financing Agreement constitutes, and upon execution and delivery thereof
each Bond will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agents, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and TD Securities (USA) LLC, has delivered to you
and each other Purchaser a copy of a Confidential Information Memorandum, dated
September 2018 (the “Memorandum”), relating to the Company. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company. This Agreement, the Memorandum, the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated hereby
and the financial statements listed in Schedule 5.5, in each case, delivered to
the Purchasers prior to the date of this Agreement (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since September 19, 2018, there has been
no change in the financial condition, operations, business or properties of the
Company except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that would reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

Section 5.4. Subsidiaries. The Company has no Subsidiaries.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
listed in Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
financial position of the Company as of the respective dates specified in such
financial statements and the results of its operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company does not have any Material liabilities
that are not disclosed on such financial statements or otherwise disclosed in
the Disclosure Documents or in Schedule 5.15.

-6-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of each Financing Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien, other than the Lien created under the
Indenture, in respect of any property of the Company, under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or bylaws, or any other Material agreement or instrument to which the
Company is bound or by which the Company or any of its properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company, including,
without limitation, the Public Order, or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of any Financing Agreement, except for any filing that has
already been made or any approval that has already been obtained, including
without limitation the Public Order, or for certain post-Closing filing
requirements with the Board of Public Utilities, State of New Jersey, as
required by the Public Order. The period of time for filing an appeal as of
right to the Superior Court of New Jersey, Appellate Division with respect to
the Public Order has expired.

Section 5.8. Litigation; Observance of Statutes and Orders. (a) There are no
actions, suits, investigations or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any property of the
Company in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b) The Company is not (i) in default under any term of any agreement or
instrument to which it is a party or by which it is bound, (ii) in violation of
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (iii) in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including without limitation
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 5.9. Taxes. The Company has filed all tax returns that are required to
have been filed in any jurisdiction, and has paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon it or
its properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company has established adequate reserves in
accordance with GAAP. The Company knows of no basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company in respect of
federal, state or other taxes for all fiscal periods are adequate. The Company
was incorporated in October 2017 and, accordingly, has not had any federal
income tax liabilities finally determined (whether by reason of completed audits
or the statute of limitations having run).

-7-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 5.10. Title to Property; Leases. The Company has good and sufficient
title to its properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens (other than the Lien created
under the Indenture) prohibited by the Indenture. To the Company’s knowledge,
all Material leases are valid and subsisting and are in full force and effect in
all material respects.

Section 5.11. Licenses, Permits, Etc. The Company owns or possesses all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that,
individually or in the aggregate, are Material to its business as now being
conducted, without known conflict with the rights of others, except for those
conflicts that would not be reasonably expected to have a Material Adverse
Effect.

Section 5.12. Compliance with ERISA. (a) Each Plan, other than any Multiemployer
Plan, operated and administered by the Company or any ERISA Affiliate and each
Plan with which the Company or any ERISA Affiliate has a relationship has been
operated and administered in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and would not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to “employee benefit
plans” (as defined in Section 3 of ERISA), which liability has resulted or would
reasonably be expected to result in a Material Adverse Effect, and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to Section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or
Section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $10,000,000 in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA.

-8-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by Section 4980B of the Code) of the Company is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Bonds hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Bonds to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has offered the Bonds or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than forty (40) other Institutional Investors, each of
which has been offered the Bonds in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Bonds to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will use the
proceeds of the sale of the Bonds to repay debt, including amounts outstanding
under that credit agreement dated as of June 26, 2018 referred to on Schedule
5.15(a), and for general corporate purposes, and in compliance with all laws
referenced in Section 5.16. No part of the proceeds from the sale of the Bonds
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 1% of the value of the
assets of the Company, and the Company does not have any present intention that
margin stock will constitute more than 1% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

-9-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 5.15. Existing Indebtedness. (a) Except as described therein,
Schedule 5.15(a) sets forth a complete and correct list of all outstanding
Indebtedness of the Company as of September 30, 2018 (including a description of
the obligors and obligees, principal amount outstanding and collateral therefor,
if any, and guaranty thereof, if any), since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company. The Company is not in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company, and no event or
condition exists with respect to any Indebtedness of the Company, that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15(b), the Company has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by the Indenture.

(c) The Company is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as specifically indicated in Schedule 5.15(c).

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified that
its name appears or may in the future appear on a State Sanctions List or (iii)
has been notified that it is a target of sanctions that have been imposed by the
United Nations or the European Union.

(b) Neither the Company nor any Controlled Entity (i) has, to the Company’s
knowledge, violated, been found in violation of, or been charged or convicted
under, any applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws
or Anti-Corruption Laws or (ii) to the Company’s knowledge, is under
investigation by any Governmental Authority for possible violation of any U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Bonds hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any official of a Governmental Authority
or commercial counterparty in order to obtain, retain or direct business or
obtain any improper advantage, in each case which would be in violation of, or
cause any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

-10-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. The Company is not subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, nor is the Company subject to rate regulation under the
Federal Power Act, as amended. The Company is a “transmitting utility” as such
term is defined in Section 9-102(a)(80) of the Uniform Commercial Code adopted
in the State of New Jersey (N.J.S.A. 12A:9-102(a)(80)).

Section 5.18. Environmental Matters. (a) The Company has no knowledge of any
liability, has not received any notice of any liability, and no proceeding has
been instituted raising any liability against the Company or any of its real
properties or other assets now or formerly owned, leased or operated by the
Company, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

(b) The Company has no knowledge of any facts which would give rise to any
liability, public or private, for violation of Environmental Laws or damage to
the environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by the Company or to other
assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

(c) The Company has not stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by it nor has it disposed of any Hazardous
Materials in each case in a manner contrary to any Environmental Laws that would
reasonably be expected to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company are in compliance with applicable Environmental Laws, except where
failure to comply would not reasonably be expected to result in a Material
Adverse Effect.

-11-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 5.19. Lien of Indenture. The Indenture (including the First Supplement)
constitutes a direct and valid Lien upon all of the properties and assets of the
Company specifically or generally described or referred to in the Indenture as
being subject to the Lien thereof, subject only to Permitted Liens, and will
create a similar Lien upon all properties and assets acquired by the Company
after the date hereof which are required to be subjected to the Lien of the
Indenture, when acquired by the Company, subject only to the exceptions referred
to in the Indenture and Permitted Liens, and subject, further, as to the real
property, to the recordation of a supplement to the Indenture describing such
after-acquired property and, as to personal property, the filing of a financing
statement if necessary with respect to the after-acquired collateral; the
descriptions of all such properties and assets contained in the granting clauses
of the Indenture are correct and adequate for the purposes of the Indenture; and
the Original Indenture has been duly recorded, and the First Supplement has been
duly submitted for recording, as a mortgage of real estate, and any required
filings with respect to personal property and fixtures subject to the Lien of
the Indenture have been duly made in each place in which such recording or
filing is required to protect, preserve and perfect the Lien of the Indenture;
and all taxes and recording and filing fees required to be paid with respect to
the execution, recording or filing of the Indenture (including the First
Supplement), the filing of any financing statements related thereto and similar
documents and the issuance of the Bonds have been paid. The Original Indenture
has been recorded, and the First Supplement has been duly submitted for
recording, in the real estate recording office in each county listed on Schedule
4.11, which counties collectively include all counties where the Company owns
property subject to the Lien of the Indenture.

Section 5.20. Filings under Indenture. No action that has not already been
taken, including any filing, registration, notice or approval, is necessary or
advisable in New Jersey, New York or any other jurisdiction to establish or
protect for the benefit of the Trustee and the Holders of Bonds that the Bonds
are secured by the Lien of the Indenture, other than recording the First
Supplement in the counties in New Jersey referred to therein.

Section 5.21. Status of Certain Material Agreements. No amendment, modification,
supplement or other change has been made to the Indenture other than the First
Supplement.

Section 6.            Representations of the Purchasers.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Bonds for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of the property of such Purchaser or such pension or trust fund
shall at all times be within the control of such Purchaser or such pension or
trust fund. Each Purchaser understands that the Bonds have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Bonds. Each Purchaser understands that the Bonds are being offered
and sold in reliance upon specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgements and understandings set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Bonds.

-12-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Bonds to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an “insurance company pooled separate account,”
(within the meaning of PTE 90-1) or (ii) a “bank collective investment fund”
(within the meaning of PTE 91-38) and, except as disclosed by such Purchaser to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption); no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an
“affiliate” (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM; the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied; neither the
QPAM nor a Person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part (VI)(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or

-13-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption);
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied;
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include “plan assets” of any employee benefit plan,
other than a plan exempt from the coverage of Title I of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

Section 6.3. Purchaser Status; Experience. Each Purchaser separately represents
that such Purchaser is, and on the Closing Date will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act. Such Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Bonds, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Bonds and is
able to afford a complete loss of such investment.

Section 6.4. Access to Information. Each Purchaser separately acknowledges that
such Purchaser has reviewed the Disclosure Documents and has been afforded (a)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Bonds and the risks of investing in the Bonds;
(b) access to information about the Company and its financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (c) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

-14-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 7.            Information as to Company.

Section 7.1. Financial and Business Information. The Company shall deliver to
each Holder of a Bond that is an Institutional Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income and changes in cash flows of the Company
and its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a); and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-Q if it shall have timely made such
Form 10-Q available on “EDGAR” or on, or through a link on, the website of the
Company or Parent and shall have given each Institutional Investor prior notice
of such availability on EDGAR or on or through the website of the Company or
Parent in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);

(b) Annual Statements — within 120 days after the end of each fiscal year of the
Company, duplicate copies of:

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of income and changes in cash flows and of the
Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
and provided, further, that the Company shall be deemed to have made such
delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;

-15-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(c) SEC and Other Reports — except for the filings referred to in Section 7.1(a)
and (b) above, promptly upon their becoming available and, to the extent
applicable, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such Institutional Investor),
and each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material, provided that the Company shall be deemed to
have made such delivery of such information if it shall have timely made
Electronic Delivery thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f) hereof, a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within ten Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan (other than any Multiemployer Plan) that is subject
to Title IV of ERISA, any reportable event, as defined in Section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or

-16-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any such Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

(f) Supplemental Indentures — promptly, and in any event within five days after
the execution and delivery thereof, a copy of any supplement to the Indenture
that the Company from time to time may hereafter execute and deliver which
amends the Indenture in any material respect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Bonds as from time to time may be reasonably requested by any Holder of a Bond
that is an Institutional Investor or such information regarding the Company
required to satisfy the requirements of 17 CFR §230.144A, as amended from time
to time, in connection with any contemplated transfer of the Bonds.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Holder of a Bond that is an Institutional Investor pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth:

(a) Covenant Compliance — (i) the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of the Indenture during the quarterly or annual period covered by
the statements then being furnished to the extent required to be provided under
the Indenture; and (ii) to the extent the Company issued additional Securities
under the Indenture during the period covered by the statements being furnished,
any calculations that the Company provided to the Trustee to show compliance
with the Indenture in connection with the issuance of such additional
Securities.

-17-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(b) Event of Default – a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and of the Indenture and has made, or caused
to be made, under his or her supervision, a review of the transactions and
conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default under either the Indenture or this Agreement, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

Section 7.3. Visitation. The Company shall permit the representatives of each
Holder of a Bond that is an Institutional Investor:

(a) No Default – if no Default or Event of Default then exists, at the expense
of such Institutional Investor and upon reasonable prior notice to the Company,
to visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers to the extent they are reasonably available, and, with the consent of
the Company (which consent will not be unreasonably withheld), to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default – if a Default or Event of Default then exists and is continuing, at
the expense of the Company to visit and inspect any of the offices or properties
of the Company or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be reasonably requested.

Section 8.            Payment and Prepayment of the Bonds.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each of the Series 2018A Bonds shall be due and payable on the respective
stated maturity dates thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Bonds, in an amount not less than 5% of the aggregate
principal amount of the Bonds then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, together with interest
accrued thereon to the date of such prepayment, plus the Make-Whole Amount
determined for the prepayment date with respect to such principal amount of each
Bond that is then being so prepaid. The Company will give each Holder of Bonds
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment,
unless the Company and the Required Holders agree to another time period
pursuant to Section 16. Each such notice shall specify such date (which shall be
a Business Day), the aggregate principal amount of the Bonds to be prepaid on
such date, the principal amount of each Bond held by such Holder to be prepaid
(determined in accordance with Section 8.3), and any other information required
to be delivered under the terms of the Indenture, and the interest to be paid on
the prepayment date with respect to such principal amount being prepaid, and
shall be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each Holder of Bonds a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date. Notwithstanding the foregoing, (a) the Series 2018A-1
Bonds may be prepaid without paying the Make-Whole Amount, at the Company’s
option, beginning on September 20, 2028, (b) the Series 2018A-2 Bonds may be
prepaid without paying the Make-Whole Amount, at the Company’s option, beginning
on September 20, 2033, (c) the Series 2018A-3 Bonds may be prepaid without
paying the Make-Whole Amount, at the Company’s option, beginning on August 20,
2038, (d) the Series 2018A-4 Bonds may be prepaid without paying the Make-Whole
Amount, at the Company’s option, beginning on June 20, 2048 and (e) the Series
2018A-5 Bonds may be prepaid without paying the Make-Whole Amount, at the
Company’s option, beginning on June 20, 2058.

-18-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Bonds pursuant to the provisions of Section 8.2, the principal
amount of the Bonds to be prepaid shall be allocated among all of the Bonds at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Bonds
pursuant to this Section 8, the principal amount of each Bond to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Bond
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Bond shall be issued in lieu of any prepaid
principal amount of any Bond.

Section 8.5. Purchase of Bonds. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Bonds except (a) upon the payment or
prepayment of the Bonds in accordance with the terms of this Agreement and the
Bonds or (b) pursuant to a written offer to purchase all outstanding Bonds made
by the Company or an Affiliate pro rata to the Holders of the Bonds upon the
same terms and conditions. The Company will promptly cancel all Bonds acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Bonds
pursuant to any provision of this Agreement and no Bonds may be issued in
substitution or exchange for any such Bonds (other than with respect to any
principal amount of any such Bond that was not so purchased, redeemed, prepaid
or otherwise acquired).

Section 8.6. Make-Whole Amount for the Bonds. The term “Make-Whole Amount”
means, with respect to any Bond, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Bond over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

-19-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“Called Principal” means, with respect to any Bond of any Tranche, the principal
of such Bond that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1 or any other
Financing Agreement, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Bonds of such Tranche is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Bond,
0.50% plus the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the Bond.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Bond, 0.50% plus the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
Bond.

-20-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Bond, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Bond, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1, as the context requires.

“Settlement Date” means, with respect to the Called Principal of any Bond, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Change in Control.

(a) Notice of Change in Control. The Company will, within 15 Business Days after
any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each Holder of Bonds.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay the Bonds as described in subparagraph (b) of this Section 8.7
and shall be accompanied by the certificate described in subparagraph (e) of
this Section 8.7.

(b) Offer to Prepay Bonds. The offer to prepay Bonds contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, of the Bonds
held by each holder (in this case only, “holder” in respect of any Bond
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 45 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 30th day after the date of such offer).

(c) Acceptance; Rejection. A Holder of Bonds may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance or rejection
to be delivered to the Company at least five Business Days prior to the Proposed
Prepayment Date. A failure by a Holder of Bonds to respond to an offer to prepay
made pursuant to this Section 8.7 shall be deemed to constitute a rejection of
such offer by such Holder.

-21-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(d) Prepayment. Prepayment of the Bonds to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Bonds, together
with interest on such Bonds accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Bonds pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Bond offered to be prepaid;
(iv) the interest that would be due on each Bond offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.

(f) Effect on Required Payments. The amount of each payment of the principal of
the Bonds made pursuant to this Section 8.7 shall be applied against and reduce
each of the then remaining principal payments due on such Bonds pursuant to
Section 8.1 by a percentage equal to the aggregate principal amount of such
Bonds so paid divided by the aggregate principal amount of such Bonds
outstanding immediately prior to such payment.

(g) “Change in Control” Defined. “Change in Control” means the occurrence of one
or more of the following events:

(i) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any Person or “group” (within the meaning of the Exchange Act and the
rules of the SEC thereunder in effect on the Closing Date), or

(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the Closing Date) of 50% or more of
the outstanding ownership interests of the Company, other than an acquisition by
Parent or any direct or indirect wholly-owned Subsidiary of Parent of such
outstanding ownership interests of the Company.

Section 9.            Affirmative Covenants.

The Company covenants that so long as any of the Bonds are outstanding:

Section 9.1. Compliance with Law. Without limiting Section 10.3, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

-22-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 9.2. Insurance. The Company will and will cause each of its Subsidiaries
to, maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

Section 9.3. Maintenance of Properties. The Company will and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes. The Company will and will cause each of its
Subsidiaries to, file all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent the same have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Subsidiary need pay any such tax, assessment, charge or levy if
(a) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges and levies in the aggregate
would not reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. The Company will at all times preserve
and keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Company or a wholly-owned Subsidiary) and
all rights and franchises of its Subsidiaries unless, in the good faith judgment
of the Company or such Subsidiary, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, except where any
such nonconformity would not reasonably be expected to have a Material Adverse
Effect.

-23-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 9.7. Compliance with Material Agreements. The Company will comply in all
material respects with the material terms, conditions and provisions of all
Material agreements, except where such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

Section 10.            Negative Covenants.

The Company covenants that so long as any of the Bonds are outstanding:

Section 10.1. Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Section 10.2. Line of Business. The Company will not engage in any business if,
as a result, the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company is engaged
on the date of this Agreement.

Section 10.3. Terrorism Sanctions Regulations. The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Bonds) with any
Person if such investment, dealing or transaction (i) would cause any Holder of
Bonds to be in violation of or subject to sanctions under any law or regulation
applicable to such Holder, or (ii) is prohibited by or subject to sanctions
under any U.S. Economic Sanctions, or (c) to engage, nor shall any Affiliate of
either engage, in any activity that could subject such Person or any Holder of
Bonds to sanctions under CISADA or any similar law or regulation with respect to
Iran or any other country that is subject to U.S. Economic Sanctions.

Section 10.4. Non-US Investors. Except as otherwise required by applicable law,
the Company agrees that it will not withhold from any applicable payment to be
made to a holder of a Bond that is not a United States Person any tax so long as
such holder shall have delivered to the Company (in such number of copies as
shall be requested) on or about the date on which such holder becomes a holder
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company), executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or any successor form), as applicable, as well as the applicable
U.S. Tax Compliance Certificate substantially in the form attached as Exhibit
10.4, in both cases correctly completed and executed.

-24-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 11.           Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Bond when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or;

(b) the Company defaults in the payment of any interest on any Bond for more
than five Business Days after the same becomes due and payable; or

(c) the occurrence of any “Event of Default” under the Indenture (other than
defaults described in Sections 10.1(a) and 10.1(b) of the Indenture); or

(d) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement, the Indenture, or in
any writing furnished in connection with the transactions contemplated hereby,
proves to have been false, incorrect or misleading in any material respect on
the date as of which made; or

(e) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied, in the case of defaults
hereunder, within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any Holder of a Bond (any such written
notice to be identified as a “notice of default” and to refer specifically to
this paragraph (e) of Section 11); or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than the Bonds and any
other Securities authenticated under the Indenture) that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any instrument,
mortgage, indenture or other agreement relating to any Indebtedness (other than
the Bonds and any other Securities authenticated under the Indenture) in an
aggregate principal amount of at least $50,000,000 or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared, due and payable, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), the Company or any Subsidiary has become obligated to
purchase or repay Indebtedness (other than the Bonds and any other Securities
authenticated under the Indenture) before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $50,000,000; or

-25-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(g) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $50,000,00 (except to the extent covered by
independent third-party insurance as to which the insurer acknowledges in
writing that such judgment or judgments are covered by such insurance) are
rendered against one or more of the Company or any Subsidiary and which
judgments are not, within 30 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 30 days after the expiration
of such stay; or

(h) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under Section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) for which the Company or any ERISA Affiliate is
obligated under all Plans, determined in accordance with Title IV of ERISA,
shall exceed $50,000,000, (iv) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability (other than for
premium payments due to the PBGC) pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
could increase the liability of the Company or any Subsidiary thereunder;
provided that any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect.

As used in Section 11(h), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

Section 12.            Remedies on Default, Etc.

Section 12.1. Acceleration. (a) If an Event of Default has occurred with respect
to the Company in connection with an “Event of Default” under Sections 10.1(d)
or 10.1(e) of the Indenture, all of the Bonds then outstanding shall
automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any Holder or
Holders of more than 50% in aggregate principal amount of the Bonds at the time
outstanding may at any time during the continuation of such Event of Default, at
its or their option, by notice or notices to the Company, declare all of the
Bonds then outstanding to be immediately due and payable.

-26-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Bonds, any Holder or Holders of
Bonds at the time outstanding affected by such Event of Default may at any time
during the continuation of such Event of Default, at its or their option, by
notice or notices to the Company, declare all of the Bonds held by such Holder
or Holders to be immediately due and payable.

Upon any Bond’s becoming due and payable under this Section 12.1 or Section 10.2
of the Indenture, whether automatically or by declaration, such Bond will
forthwith mature and the entire unpaid principal amount of such Bond, plus
(i) all accrued and unpaid interest thereon (including, but not limited to,
interest accrued thereon at the Default Rate) and (ii) the Make-Whole Amount
determined in respect of such principal amount (to the full extent permitted by
applicable law), shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived. The Company acknowledges, and the parties hereto agree, that each
Holder of a Bond has the right to maintain its investment in the Bonds free from
repayment by the Company (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount by the Company in the event
that the Bonds are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

Section 12.2. Exercise of Remedies Under Indenture. The Bonds are Outstanding
(as defined in the Indenture) Securities under the Indenture, secured equally
and ratably by the Lien of the Indenture without preference or priority over any
other series of Outstanding Securities. All rights and remedies against the
Mortgaged Property under the Indenture shall be enforced as provided under the
terms of the Indenture.

Section 12.3. Other Remedies. Subject to Section 12.2 hereof, if any Default or
Event of Default has occurred and is continuing, and irrespective of whether any
Bonds have become or have been declared immediately due and payable under
Section 12.1, the Holder of any Bond at the time outstanding may proceed to
protect and enforce the rights of such Holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Bond, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

Section 12.4. Rescission. At any time after any the Bonds have been declared due
and payable pursuant to clause (b) or (c) of Section 12.1, the Holders of more
than 50% in aggregate principal amount of the Bonds then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Bonds, all
principal of and Make-Whole Amount, if any, on any Bonds that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Bonds, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 16, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Bonds. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

-27-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 12.5. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any Holder of any Bond in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such Holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Bond upon any Holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 14, the Company will pay to the Holder
of each Bond on demand such further amount as shall be sufficient to cover all
reasonable costs and expenses of such Holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

Section 13.           Payments on Bonds.

Section 13.1. Home Office Payment. So long as any Purchaser or its nominee shall
be the Holder of any Bond, and notwithstanding anything contained in the
Indenture or in such Bond to the contrary, the Company will pay all sums
becoming due on such Bond for principal, Make-Whole Amount or premium, if any,
and interest by the method and at the address specified for such purpose below
such Purchaser’s name in Schedule A, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Bond
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Bond, such Purchaser shall surrender such Bond for
cancellation, reasonably promptly after any such request, to the Trustee at its
principal executive office or at the place of payment most recently designated
by the Trustee pursuant to the Indenture. Prior to any sale or other disposition
of any Bond held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Bond to the
Company in exchange for a new Bond or Bonds pursuant to Section 3.5 of the
Indenture. The Company will afford the benefits of this Section 13.1 to any
Institutional Investor that is the direct or indirect transferee of any Bond
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Bond as the Purchasers have made in this
Section 13.1.

Section 14.            Registration; Exchange; Expenses, Etc.

Section 14.1. Registration of Bonds. The Company shall cause the Trustee to keep
a register for the registration of Bonds and registration of transfers of Bonds
in accordance with Section 3.5 of the Indenture.

-28-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 14.2. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all reasonable costs and expenses
(including reasonable attorneys’ fees of one special counsel and, if reasonably
required by the Required Holders, one local or other counsel) incurred (a) by
the Purchasers in connection with such transactions, and (b) by the Holders of
the Bonds in connection with any amendments, waivers or consents under or in
respect of any Financing Agreement (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (i) the reasonable
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under any Financing Agreement or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with any Financing Agreement, or by reason of being
a Holder of Bonds, (ii) the reasonable costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated by any Financing Agreement and (iii) the
reasonable costs and expenses incurred in connection with the initial filing of
any Financing Agreement and all related documents and financial information with
the SVO, provided that such costs and expenses under this clause (iii) shall not
exceed $5,000 for each Tranche of the Bonds. The Company will pay, and will save
each Purchaser and each other Holder of a Bond harmless from, all claims in
respect of any fees, costs or expenses if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other Holder in connection with
its purchase of the Bonds).

Section 14.3. Survival. The obligations of the Company under this Section 14
will survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of any Financing Agreement, and the termination of any
Financing Agreement.

Section 15.            Survival of Representations and Warranties; Entire
Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of the Financing Agreements, the purchase or transfer by any
Purchaser of any Bond or portion thereof or interest therein and the payment of
any Bond, and may be relied upon by any subsequent Holder of a Bond, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other Holder of a Bond. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

Section 16.            Amendment and Waiver.

Section 16.1. Requirements. The Company will not cause or permit the Indenture
to change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount, if any, on the Bonds as set forth in the
Indenture and the Bonds, without the written consent of the Holder of each Bond
at the time outstanding affected thereby. This Agreement and the Bonds may be
amended, and the observance of any term hereof or of the Bonds may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any
defined term, will be effective as to any Holder of Bonds unless consented to by
such Holder of Bonds in writing, and (b) no such amendment or waiver may,
without the written consent of all of the Holders of Bonds at the time
outstanding affected thereby, (i) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount, if any, on, the
Bonds, (ii) change the percentage of the principal amount of the Bonds the
Holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 10.4, 11(a), 11(b), 12, 16 or 20.

-29-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 16.2. Solicitation of Holders of Bonds.

(a) Solicitation. The Company will provide each Holder of Bonds (irrespective of
the amount of Bonds then owned by it) with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Holder to make
an informed and considered decision with respect to any proposed amendment,
waiver or consent in respect of any of the provisions hereof or of the Bonds.
The Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 16 to each
Holder of outstanding Bonds promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite Holders
of Bonds.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise (other than legal fees or other related expenses), or grant any
security or provide other credit support, to any Holder of Bonds as
consideration for or as an inducement to the entering into by any Holder of
Bonds or any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each Holder of Bonds then outstanding even if such Holder did not
consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 16.2 by the Holder of any Bond that has transferred or has agreed to
transfer such Bond to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such Holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other Holders of Bonds
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring Holder.

Section 16.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 16 applies equally to all Holders of Bonds and is
binding upon them and upon each future Holder of any Bond and upon the Company
without regard to whether such Bond has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the Holder of any Bond nor any delay in exercising any rights hereunder or
under any Bond shall operate as a waiver of any rights of any Holder of such
Bond. As used herein, the term “this Agreement” and references thereto shall
mean this Bond Purchase Agreement as it may from time to time be amended or
supplemented.

-30-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 16.4. Bonds Held by Company, Etc. Solely for the purpose of determining
whether the Holders of the requisite percentage of the aggregate principal
amount of Bonds then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Bonds, or have directed the
taking of any action provided herein or in the Bonds to be taken upon the
direction of the Holders of a specified percentage of the aggregate principal
amount of Bonds then outstanding, Bonds directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

Section 17.            Notices.

Except for Electronic Deliveries, all notices and communications provided for
hereunder shall be in writing and sent (a) by telecopy if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), or (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;

(ii) if to any other Holder of any Bond, to such Holder at such address as such
Holder shall have specified to the Company in writing;

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Treasurer, or at such other address as the
Company shall have specified to the Holder of each Bond in writing; or

(iv) if to the Trustee, to Wilmington Trust, National Association, 1100 North
Market Street, Wilmington, Delaware 19890 or at such other address as the
Trustee shall have specified to the Company and each other party hereto in
writing.

Notices under this Section 17 will be deemed given only when actually received.

Section 18.            Indemnification.

The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and reasonable expense
(including reasonable attorneys’ fees) arising from any misrepresentation or
nonfulfillment of any undertaking on the part of the Company under this
Agreement. The indemnification obligations of the Company under this Section 18
shall survive the execution and delivery of this Agreement, the delivery of the
Bonds to the Purchasers and the consummation of the transactions contemplated
herein.

-31-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 19.            Reproduction of Documents.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Bonds themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other Holder of Bonds from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

Section 20.            Confidential Information.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or Holder of a Bond by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or the Bonds that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser or Holder as being confidential information of
the Company or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser or
Holder prior to the time of such disclosure without an obligation of
confidentiality, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or Holder or any person acting on such Purchaser’s or
Holder’s behalf, (c) otherwise becomes known to such Purchaser or Holder other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser or Holder under Section 7.1 of
this Agreement that are otherwise publicly available. Each Purchaser and Holder
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by such Purchaser or Holder in good faith to protect
confidential information of third parties delivered to such Purchaser or Holder
and shall use such information only for purposes of monitoring its investment in
the Bonds, provided that such Purchaser or Holder may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by the Bonds and who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20), (ii) its financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other Holder of any Bond, (iv) any Institutional Investor to which it
sells or offers to sell such Bond or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state or provincial regulatory authority having jurisdiction over such
Purchaser or Holder, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s or Holder’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser or Holder, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser or
Holder is a party or (z) if an Event of Default has occurred and is continuing,
to the extent such Purchaser or Holder may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s or Holder’s Bonds
and this Agreement. Each Holder of a Bond, by its acceptance of a Bond, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any Holder of a Bond of
information required to be delivered to such Holder under this Agreement or
requested by such Holder (other than a Holder that is a party to this Agreement
or its nominee), such Holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

-32-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 21.            Miscellaneous.

Section 21.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent Holder of a Bond) whether so expressed or
not; provided, however, the provisions of Section 7 hereof and any other
provision of this Agreement that relates only to Institutional Investors shall
only apply to Institutional Investors.

Section 21.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with the covenants set out in any
Financing Agreement, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Accounting Standard Codification
Topic No. 825-10-25 – Recognition, subsection Fair Value Option or any similar
accounting standard) shall be disregarded and such determination shall be made
by valuing indebtedness at 100% of the outstanding principal thereof, unless
otherwise provided in such Financing Agreement.

Section 21.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

-33-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Section 21.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 21.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 21.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 21.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Bonds. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any Holder
of Bonds in any suit, action or proceeding of the nature referred to in
Section 21.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 17 or at such other address
of which such Holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed to be received as evidenced by
a delivery receipt furnished by the United States Postal Service or any
reputable commercial delivery service.

-34-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(c) Nothing in this Section 21.7 shall affect the right of any Holder of a Bond
to serve process in any manner permitted by law, or limit any right that the
Holders of any of the Bonds may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.



(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Bonds or any other document executed in
connection herewith or therewith.

Section 21.8. Payments Due on Non-Business Days. Anything in this Agreement or
the Bonds to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Bond that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Bond is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

* * * * *

-35-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.



        Very truly yours,         Elizabethtown Gas Company         By: /s/
Brian MacLean   Name:  Brian MacLean   Its: President

 

[Corporate Seal]

      Attest       By: /s/ Ann T. Anthony   Name:  Ann T. Anthony   Its:
Secretary  

-36-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Accepted as of the date first written above.

        The Lincoln National Life Insurance Company         By: Macquarie
Investment Management Advisers,     a series of Macquarie Investment Management
Business Trust, Attorney in Fact     Fact         By: /s/ Alex Alston   Name: 
Alex Alston   Title: Senior Vice President         Lincoln National Reinsurance
Company (Barbados) Limited         By: Macquarie Investment Management Advisers,
    a series of Macquarie Investment Management
Business Trust,  Attorney in Fact         By: /s/ Alex Alston   Name:  Alex
Alston   Title: Senior Vice President

 

 

-37-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        The Northwestern Mutual Life Insurance Company         By: Northwestern
Mutual Investment Management     Company, LLC, its investment advisor        
By: /s/ Bradley T. Kunath   Name:  Bradley T. Kunath   Title: Managing Director
        The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account         By: /s/ Bradley T. Kunath
  Name: Bradley T. Kunath   Title: Authorized Representative



-38-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        Pacific Life Insurance Company         By: /s/ Matthew A. Levene   Name:
Matthew A. Levene   Title: Assistant Vice President         By: /s/ Violet
Osterberg   Name:  Violet Osterberg   Title: Assistant Secretary

-39-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Teachers Insurance and Annuity Association of America         By: Nuveen
Alternatives Advisors LLC,     its investment manager         By: /s/ Jeffrey
Hughes   Name:  Jeffrey Hughes   Title: Director



-40-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Minnesota Life Insurance Company   Catholic Financial Life   Catholic
United Financial         By: Securian Asset Management, Inc.         By: /s/
David Kuplic   Name:  David Kuplic   Title: President



-41-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Manulife Life Insurance Company         By: /s/ Akira Okada   Name: 
Akira Okada   Title: Head of Investments         Manufacturers Life Reinsurance
Limited         By: /s/ Tatsuya Oshiro   Name: Tatsuya Oshiro   Title: Co-Head
of Investments,     Manulife General Account Investments     (Singapore) Pte.
Ltd.     as investment manager of     Manufacturers Life Reinsurance Limited



-42-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        American United Life Insurance Company         By: /s/ David
Weisenburger   Name:  David Weisenburger   Title: VP, Fixed Income Securities  
      The State Life Insurance Company         By: American United Life
Insurance Company   Its: Agent         By: /s/ David Weisenburger   Name: David
Weisenburger   Title: VP, Fixed Income Securities         Pioneer Mutual Life
Insurance Company         By: American United Life Insurance Company   Its:
Agent         By: /s/ David Weisenburger   Name: David Weisenburger   Title: VP,
Fixed Income Securities         United Farm Family Life Insurance Company      
  By: American United Life Insurance Company   Its: Agent         By: /s/ David
Weisenburger   Name: David Weisenburger   Title: VP, Fixed Income Securities

-43-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        State Farm Life Insurance Company         By: /s/ Julie Hoyer   Name: 
Julie Hoyer   Title: Investment Executive         By: /s/ Rebekah L. Holt  
Name: Rebekah L. Holt   Title: Investment Professional         State Farm Life
and Accident Assurance Company         By: /s/ Julie Hoyer   Name: Julie Hoyer  
Title: Investment Executive         By: /s/ Rebekah L. Holt   Name: Rebekah L.
Holt   Title: Investment Professional         State Farm Insurance Companies
Employee Retirement Trust         By: /s/ Julie Hoyer   Name: Julie Hoyer  
Title: Investment Executive         By: /s/ Rebekah L. Holt   Name: Rebekah L.
Holt   Title: Investment Professional

-44-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Allianz Life Insurance Company of North America         By: Allianz
Global Investors U.S. LLC     As the authorized signatory and investment manager
        By: /s/ Lawrence Halliday   Name:  Lawrence Halliday   Title: Managing
Director



-45-

 

Elizabethtown Gas Company Bond Purchase Agreement

 

Accepted as of the date first written above

        The Guardian Life Insurance Company of America         By: /s/ Brian
Keating   Name:  Brian Keating   Title: Managing Director         Berkshire Life
Insurance Company of America         By: /s/ Brian Keating   Name: Brian Keating
  Title: Managing Director         The Guardian Insurance & Annuity Company,
Inc.         By: /s/ Brian Keating   Name: Brian Keating   Title: Managing
Director



-46-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        MONY Life Insurance Company         By: /s/ Philip E. Passafiume  
Name:  Philip E. Passafiume   Title: Director, Fixed Income         Protective
Life Insurance Company         By: /s/ Philip E. Passafiume   Name: Philip E.
Passafiume   Title: Director, Fixed Income



-47-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Genworth Life Insurance Company         By: /s/ Stuart Stepetin   Name: 
Stuart Stepetin   Title: Investment Officer         Genworth Life Insurance
Company of New York         By: /s/ Stuart Stepetin   Name: Stuart Stepetin  
Title: Investment Officer



-48-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Nationwide Life Insurance Company         By: /s/ Jason M. Comisar  
Name:  Jason M. Comisar   Title: Authorized Signatory



-49-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Ameritas Life Insurance Corp.   Ameritas Life Insurance Corp. of New
York         By: Ameritas Investment Partners Inc., as Agent         By: /s/
Tina Udell   Name:  Tina Udell   Title: Vice President & Managing Director



-50-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        AXA Equitable Life Insurance Company         By: /s/ Amy Judd   Name: 
Amy Judd   Title: Investment Officer



-51-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Life Insurance Company of the Southwest         By: /s/ Ken Weliczka  
Name:  Ken Weliczka   Title: Head of Private Placements     Sentinel Asset
Management, Inc.



-52-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        United of Omaha Life Insurance Company         By: /s/ Justin P. Kavan  
Name:  Justin P. Kavan   Title: Senior Vice President         Mutual of Omaha
Insurance Company         By: /s/ Justin P. Kavan   Name: Justin P. Kavan  
Title: Senior Vice President



-53-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Thrivent Financial for Lutherans         By: /s/ Christopher Patton  
Name:  Christopher Patton   Title: Managing Director

-54-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        RGA Reinsurance Company         By: /s/ Amy Gibson   Name:  Amy Gibson  
Title: Vice President



-55-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        Athene Annuity and Life Company         By: Athene Asset Management LLC,
its investment adviser         By: /s/ Roger D. Fors   Name:  Roger D. Fors  
Title: Senior Vice President, Fixed Income         Athene Annuity & Life
Assurance Company         By: Athene Asset Management LLC, its investment
adviser         By: /s/ Roger D. Fors   Name: Roger D. Fors   Title: Senior Vice
President, Fixed Income         ReliaStar Life Insurance Company         By:
Voya Investment Management LLC, its investment adviser   By: Athene Asset
Management LLC, its sub-adviser         By: /s/ Roger D. Fors   Name: Roger D.
Fors   Title: Senior Vice President, Fixed Income



-56-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        American Equity Investment Life Insurance Company         By: Jeffrey A.
Fossell   Name:  Jeffrey A. Fossell   Title: Authorized Signatory  



-57-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        Horace Mann Life Insurance Company         By: Guggenheim Partners
Investment Management,
LLC, as Advisor         By: /s/ Kevin Robinson   Name:  Kevin Robinson   Title:
Attorney-in-Fact         Wilton Reassurance Company          By: Guggenheim
Partners Investment Management,
LLC, as Advisor         By: /s/ Kevin Robinson   Name: Kevin Robinson   Title:
Attorney-in-Fact      

-58-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above

        LifeCare Assurance Company   ICI Mutual Insurance Company   Guarantee
Trust Life Insurance Company   Best Meridian Insurance Company   National
Teachers Associates Life Insurance Co.   National American Insurance Company  
Puritan Life Insurance Company of America         By: Asset Allocation and
Management LLC         By: /s/ John Schaefer   Name:  John Schaefer   Title: CEO

-59-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        The Standard Fire Insurance Company         By: /s/ David D. Rowland  
Name:  David D. Rowland   Title: Executive Vice President



-60-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        CMFG Life Insurance Company         By: MEMBERS Capital Advisors, Inc.
acting as Investment Advisor         By: /s/ Jason Micks   Name:  Jason Micks  
Title: Director II, Investments



-61-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        Modern Woodmen of America         By: /s/ Aaron R. Birkland   Name: 
Aaron R. Birkland   Title: Portfolio Manager, Private Placements         By: /s/
Christopher M. Cramer   Name: Christopher M. Cramer   Title: Manager, Fixed
Income



-62-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        Southern Farm Bureau Life Insurance Company         By: /s/ David Divin
  Name:  David Divin   Title: Senior Portfolio Manager

-63-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        Standard Insurance Company         By: /s/ Chris Beaulieu   Name:  Chris
Beaulieu   Title: AVP, Investments

-64-

 

Elizabethtown Gas Company Bond Purchase Agreement

 



Accepted as of the date first written above.

        MEMIC Indemnity Company         By: Conning, Inc., as Investment Manager
        By: /s/ Samuel Otchere   Name:  Samuel Otchere   Title: Director



-65-

 

Elizabethtown Gas Company Bond Purchase Agreement

 





Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any other Person beneficially owning or holding,
directly or indirectly, 10% or more of any class of voting or equity interests
of such first Person or any Subsidiary of such first Person or any Person of
which such first Person and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or equity
interests. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

“Agreement” is defined in Section 16.3.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Bonds” is defined in Section 1.1.

“Business Day” means for the purposes of any provision of this Agreement, any
day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York or Folsom, New Jersey are required or authorized to be
closed.

“Called Principal” is defined in Section 8.6.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.



Schedule B
(to Bond Purchase Agreement)

 

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“Change in Control” is defined in Section 8.7(g).

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Closing Date” is the date of the Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral Filings” is defined in Section 4.11.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in the Bonds of such Tranche or (ii) 2%
over the rate of interest publicly announced by Bank of America, N.A. in New
York, New York as its “base” or “prime” rate; provided, however, in no event
with the rate of interest on a Bond, including any Default Rate, be greater than
10% per annum.

“Discounted Value” is defined in Section 8.6.

“Disclosure Documents” is defined in Section 5.3.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

B-2

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financing Agreements” means this Agreement, the Indenture (including without
limitation the First Supplement) and the Bonds.

“First Supplement” is defined in Section 1.1.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means:

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes
that might pose a hazard to health and safety, the removal of which may be
required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable Environmental Law including, but not
limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Holder” is defined in the Indenture.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

B-3

 

Elizabethtown Gas Company Bond Purchase Agreement

 

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of synthetic leases assuming
such synthetic leases were accounted for as Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for such Person’s account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f) the aggregate swap termination value of all swap contracts of such Person,
and

(g) any guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Indenture” is defined in Section 1.1.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Bond, (b) any Holder of a
Bond holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Bonds then outstanding, (c) any Holder of a
Bond that is a bank, trust company, savings and loan association or other
financial institution, a pension plan, an investment company, an insurance
company, a broker or dealer, or another similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any Holder of any Bond
referred to in clauses (a) through (c) above.

“Lien” is defined in the Indenture.

“Make-Whole Amount” is defined in Section 8.6.

B-4

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement, the Bonds or the Indenture or (c) the
validity or enforceability of any Financing Agreement.

“Memorandum” is defined in Section 5.3.

“Mortgaged Property” is defined in the Indenture.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Original Indenture” is defined in Section 1.1.

“Parent” means South Jersey Industries, Inc.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Lien” is defined in the Indenture.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

B-5

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.7(b).

“PTE” is defined in Section 6.2(a).

“Public Order” means order of the Board of Public Utilities, State of New
Jersey, Docket No. GF18050512, dated June 22, 2018.

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” is defined in Section 6.2(d).

“Reinvestment Yield” is defined in Section 8.6.

“Related Fund” means, with respect to any Holder of any Bond, any fund or entity
that (a) invests in securities or bank loans, and (b) is advised or managed by
such Holder, the same investment advisor as such Holder or by an Affiliate of
such Holder or such investment advisor.

“Remaining Average Life” is defined in Section 8.6.

“Remaining Scheduled Payments” is defined in Section 8.6.

“Required Holders” means, at any time, the Holders of more than 50% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Securities” is defined in the Indenture.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

B-6

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“Senior Financial Officer” means the principal financial officer or the
treasurer of the Company.

“Series 2018A Bonds” is defined in Section 1.

“Series 2018A-1 Bonds” is defined in Section 1.

“Series 2018A-2 Bonds” is defined in Section 1.

“Series 2018A-3 Bonds” is defined in Section 1.

“Series 2018A-4 Bonds” is defined in Section 1.

“Series 2018A-5 Bonds” is defined in Section 1.

“Settlement Date” is defined in Section 8.6.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Tranche” means the Series 2018A-1 Bonds, the Series 2018A-2 Bonds, the Series
2018A-3 Bonds, the Series 2018A-4 Bonds, or the Series 2018A-5 Bonds, as the
context requires.

“Trustee” is defined in Section 1.1.

“UCC” means, the Uniform Commercial Code as enacted and in effect from time to
time in the state whose laws are treated as applying to the Mortgaged Property.

B-7

 

Elizabethtown Gas Company Bond Purchase Agreement

 

“UCC Financing Statements” shall mean any financing statements required or
permitted to be filed in accordance with the UCC.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act, each as amended from time to time, and any
other OFAC Sanctions Program.

B-8